Bao, Chief Judge:
When this case was called for trial, there was no appearance by or on behalf of plaintiff, although due notice as to the time and place of trial had been given, and the defendant moved to dismiss the action for want of prosecution.
It appearing from the official papers that the entry herein was liquidated on October 5, 1964, but that the protest was not filed until December 8,1964, a date exceeding the statutory limit of 60 days fixed for filing protest in section 514 of the Tariff Act of 1930, the protest is untimely. The motion of defendant to dismiss for lack of prosecution is, therefore, denied, but the protest is dismissed as untimely.
Judgment will be entered accordingly.